Title: Francis Dana to John Adams, 12 December 1784
From: Dana, Francis
To: Adams, John


        
          Dear Sir
          Cambridge Decr: 12th: 1784—
        
        This day twelve months I arrived at Boston from Europe, and when I consider that I have never written to you since, I am almost ashamed to do it now; indeed I shou’d be quite so, if I did not recollect that you yourself have been guilty of the like omission towards me. Being persuaded that neither of us have waited for the ceremony of a first address from the other, before we renewed our correspondence, I have resolved to do it without any further delay. As some sort of an apology for the above omission on my part, as well as for another, I beg leave to so acquaint you, that a few days after I had reached home, the effects of disorders contracted in the North, broke out upon me in so violent manner as to unfit me for writing, or any business, and to confine me to my house more than three Months, except one excursion, which, wrapped up in my Russian Furs, I made to Hingham to seek a place for my Son’s instruction. But for this misfortune I shou’d most certainly have written to you shortly after my arrival. A strong inducement to me to venture abroad before I had wholly recovered, was to pay my respects to Mrs: Adams, whom I had only once seen on the day of my arrival at Boston, and with whom Mrs: Dana & myself had intended to spend one night on our return. But Mrs: Adams having called at our door, I think, the morning we set off for Hingham, on her way to Haverhill, was so kind as to promise to spend a night with us on her return. To have the pleasure of her company we hastened back, but to our extreem mortification Mrs: Adams found herself under the necessity of passing thrô Cambridge, without being able even to call upon us. Thus our meeting was prevented; and I was immediately after taken very ill again. The short time I was able to be abroad before I set off for Congress, was too fully occupied to admit of my visiting her at Braintree, and she had sailed before my return home. Thus much by way of exculpation.
        Charles stopped one night about three weeks since, on his way to Haverhill, when I had an opportunity to tell him I had fulfilled my part of our old contract, and that he must stand ready, in time, to fulfill his part. Charles smiled, but made no new promises. He is still that amiable Lad he was when I first knew him. Our daughter was born on the 29th: of Septr: last. She is not named Hariot, as Mrs: Adams requested, but Martha Remington after our much esteemed

late Aunt. I have told Charles he must make our house a resting place in passing from Braintree to Haverhill or vice versa:— Master John seems wholly to have forgotten me. He shou’d now & then, when you are too much engaged, entertain me with a Mess of European Politics. By our late public accounts they begin to assume a very serious aspect, and to be between the Emperor & the Dutch wrought up into a Crisis, so that a feather wou’d seem sufficient to turn the scale. Shou’d a War break out between them, I think, there can be little room to doubt but all the principal Powers of the Continent will fall into it one after another. Thank Heaven whatever may be the event there, our distance puts us out of the vortex of their politicks or quarrels, and we may rest in Peace thô Europe shou’d be involved in an universal conflagration.
        To leave their affairs & to give one short word upon our own. My indisposition prevented my reaching Congress so soon as I was anxious to do, and before they had finished their foreign arrangment which you have receiv’d by Mr: Jefferson, but, in the language of the sportsmen, I reached them early enô to be in at the death—of our political Monster—who was devouring all before him— Our Assembly had given positive instructions to their Delegates to do this, and to put the Treasury into Commission; which was completely effected before the adjournment of Congress; but every manuevre has been practised by him & his friends, to bring him & the Treasury affairs upon the old ground. Two of the Three Comissioners I am told have resigned, and I begin to fear that when Congress assemble (of their doing so, we have yet no account, thô the 1st: of Novr: was the time appointed) they may be brought to reappoint Mr: Morris and even to return into Philadelphia. Two events which I most fervently deprecate. The Impost has not yet taken place, Georgia have never passed upon the Resolutions of Congress respecting it, and Rhode Island has rejected the scheme, owing to the obstinate opposition of a few leading Members in their Assembly: so that our National Debt is wholly unprovided for. It is some little consolation to this State however, that we have continued the Impost, and are applying the proceeds of it to the discharge of our particular debt. I have not room or time to add any thing further on political subjects. I shall hope for a letter from you upon European Politicks, & particularly what will be the probable issue of your last Commission.
        In your letter of the 1st: May 1783. receiv’d at St: Petersbourg, you desired me to acquaint you what money I had advanced for your Son. In mine of the 23d. of the same month, I gave an incomplete

Acct: because the value of the Bills sold to discharge his second & last receipt at Hamburgh, was not then known to my Bankers. I now enclose you an exact Account of the whole I have advanced for him. I shall not draw upon you for it before I receive your direction to do so— You may remember in compliance with your earnest request I gave you my sentiments respecting the character & abilities of a certain young Gentleman; I then begged you to destroy my letter as soon as you had read it. If you shou’d not have done this, I have stronger reasons than ever for having it done, as I now learn that you, by a letter to that Gentn:, have consented to the connexion.
        I am, Dear Sir, your much obliged Friend & obedt: h̃ble Servant.
        
          FRA Dana
        
      